 Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 1 of 29 PageID #: 1
                mm
                                                                                 AU6 2G 20]9

                       IN THE UNITED STATES DISTRICT COURT PRO SE OFFiCE
                                                                      ■iiiiwii iriiiii'aroi jvii---iiii«<ii^— ma
                      FOR THE EASTERN DISTRICT OF NEW YORK~

                                                                                            COGAN, J.
                         QjOrv)
                                                   Complaint for Employment
                                                   Discrimination


(Write the full name ofeachplaintiffwho isfiling   Case No.
this complaint. Ifthe names ofall the plaintiffs
                                                   (to be filled in by the Clerk's Office) . _
cannotfit in the space above, please write "see
attached" in the space and attach an additional
page with the full list ofnames.)
                                                   Jury Trial:    Q^es □ No
                                                                  (check one)

    -against-




(Write the full name ofeach defendant who is
being sued. If the names ofall the defendants
cannotfit in the space above, please write "see
attached" in the space and attach an additional
page with the full list ofnames.)




                                                                                                                   ••l i!
                                                                                                                   .■;! • !.
 Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 2 of 29 PageID #: 2




I.   The Parties to This Complaint

     A,    The Plaintiff(s)

           Provide the information below for each plaintiff named in the complaint. Attach
           additional pages ifneeded.

                   Name'

                   Street Address                                           Ap)-2
                   City and County
                   State and Zip Code           M               Jilol
                   Telephone Number
                   E-mail Address              ^Krtceilar,^wv^rflg)i|rnaii • Coxn '
     B.    The Defendant(s)

           Provide the information below for each defendant named in the complaint,
           whether the defendant is an individual, a government agency, an organization, or
            a corporation. For an individual defendant,include the person'sjob or title(if
            known). Attach additional pages ifneeded.

            Defendant No. 1

                   Name                             /t.ds UMilJiriirf pOUl^nf^irn
                   Job or Title
                   (ifknown)
                   Street Address           M
                   City and County            ij »v\n I'na                                   —
                   State and Zip Code                            limi
                   Telephone Number                     UZI      QUZO
                   E-mail Address                    ■ll(^ /I.A^lvealUi. .On
                   (if known)

            Defendant No.2                                  ♦




                   Name                                                          uO.

                   Job or Title
                   (if known)
                   Street Address             lil
                   City and County
  Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 3 of 29 PageID #: 3




                      State and Zip Code
                      Telephone
                      1 eiepauiic Number
                                  iNuiiii-'wi                              —-7

                      E-mail Address            I                   f'rn         .n       M
                    (if known)

      C.    Place of Employment

            The address at which I sought employment or was employed by the defendant(s)
                      Name                           /(.'Ac liealicarT PoW^koi)f
                       Street Address               1^1' ^ ^—JdnnduCO.—fclG                    Tit Pbot'
                       City and County               ^f\iivYa\Ca.
                       State and Zip Code            \jA                                         -
                       Telephone Number                              ^2.\' ^{nLQ
II.   Basis for Jurisdiction

      This action is brought for discrimination in employment pursuant to (check all that
      apply):

                □       Title VIl of the Civil Rights Act of 1964. as codified, 42 U.S.C. §§ 2000e
                        to 2000e-17 (race, color, gender, religion, national origin).
                        (Note- In order to bring suit infederal district court under Title VII. you
                        must first obtain a Notice ofRight to Sue letter from the Equal
                        Employment Opportunity Commission.)
                □ -                                                                   as codified, 29 U:S:C.
                         §§ 621 to 634.
                        (Note ■ In order to bring suit infederal district court under the Age
                        Discrimination in Employment Act. you must first file a charge with the
                        Equal Employment Opportunity Commission.)
                         Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                         to I2l 17.
                         (Note- In order to bring suit infederal district court under the Americans
                          with Disabilities Act. you mustfirst obtain a Notice ofRight to Sue letter
                         from the Equal Employment Opportunity Commission.)
   Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 4 of 29 PageID #: 4




                      Other federal law           r/ie/eJgrfl//aw):       i    t ,         ^ /
                              Qc.t4fl                     Or.^Aij                ICMJP. Hr,^
              □       Relevant state law (specify, if known):


              □       Relevant city or county law (specify, if known):


III.   Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments. State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       relief sought. State how each defendant was involved and what each defendant did that
       caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If more than one claim is asserted, number each claim
       and write a short and plain statement of each claim in a separate paragraph. Attach
       additional pages if needed.        ^\eaSe ^Ce                     oP          Mcr M-S
       A.      The discriminatory conduct of whichIcomplain in this action includes (check all
               that apply):

                       □        Failure to hire me.
                                Termination of my employment.
                       □        Failure to promote me.
                                Failure to accommodate my disability.
                                Unequal terms and conditions of my employment.
                                Retaliation.



                       (Note: Only those grounds raised in the charge filed with the Equal
                       Employment Opportunity Commission can be considered by the federal
                       district court under the federal employment discrimination statutes.)

        B.     It is my best recollection that the alleged discriminatory acts occurred on date(s)
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 5 of 29 PageID #: 5




statement of Claim




I was hired by Aids Healthcare Foundation on 3/6/2017. Aids Healthcare Foundation has over 15 employees.


Before being diagnosed, in 2018 there were multiple occasions where I went to doctor for bladder pain, urinary
dysfunction, and chronic pain. From the time on or around October 2018,1 was working a post that made it easier to
manage these symptoms,including that I could stretch out, did not have to stand up and sit down multiple times
throughout the workday, and it was located closer to the restroom. In early January of2019,however, my supervisor
Lawrence Goldstein transferred me away from this post to one that did not have any ofthese advantages- despite

the fact that he knew about my symptoms. After being transferred, my symptoms worsened. On 1/15/2019,1 left
work early to go see a Urogynocologist and I was diagnosed with Interstitial Cystitis, a chronic painful condition in
the bladder.




After being diagnosed,

    1. While working for AIDS Healthcare Foundation, on 1/15/2019 I requested reasonable accommodation
         from my supervisor Lawrence Goldstein,for a reduced work schedule to treat and take care of my painful
         bladder condition. On 1/16/2019 I was denied reasonable accommodation without further discussion. As a

         result, I was not permitted to discuss the possibility of other reasonable accommodations.

    2. On 2/6/2019, I requested a reasonable accommodation for a reduced work schedule again from Regional
         Manager Louis Mourandi (supervisor ofLawrence Goldstein) as well as a transfer to a more suitable
         location, because of harassment from my supervisor Lawrence Goldstein. Louis Mourandi denied my
         reasonable accommodation request for a reduced work schedule the same time I asked. Louis Mourandi

         delayed decision indefinitely on my reasonable accommodation request for a transfer.
    3. On 2/12/2019 I was given a final written warning about an exchange with Lawrence Goldstein that
         happened back in November 2018. The incident is described in more detail below, and it involved one of
         the times that I requested reasonable accommodation from Lawrence Goldstein regarding my difficulties
         using a dysfunctional inventory machine. Until my receipt ofthis final written warning,I was not aware
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 6 of 29 PageID #: 6




      that my request for accommodation was being written up for disciplinary action. In fact, in January 2019,1

      was given a bonus for annual good behavior of the year of2018.

  4. My health continued to decline without reasonable accommodation. I saw a urologist specialist on

      3/27/2019. My supervisor Lawrence Goldstein was absent 3/28/2019. On 3/29/2019 I gave him a copy ofa

      physical therapy certification note for urinary urgency,from my urologist. This was not the first time that I

      informed him about my disability. I provided him with this proof of my disability in response to his

      repeated denials ofreasonable accommodation.

  5. On 4/1/2019 I adjusted my seat and moved my chair to a different workstation that happen to be closer to

      my supervisor Lawrence Goldstein, in order to relieve pelvic and leg pain. Mr. Goldstein stated that he did

      not like the fact that I moved my chair to another station. I told him it was to relieve pain. Mr. Goldstein

      kicked my chair a few times as he walked passed my chair.

  6. On 4/2/2019 Lawrence Goldstein altered my lunch order by ordering me a spicy dish, which I am not able

      to eat due to my disability. Mr.Goldstein then lied in front of my coworkers and stated that I told him to

      change my food order, when I have never gave him permission to change or rearrange my order. Nor have I
      ever had issues in the past ordering food with the company.

  7. On 4/3/2019 I spoke with Jennifer Hanbury from HR department pleading help for reasonable

      accommodation and a transfer from my supervisor or Just a small meeting which would include an

      interactive process to resolve my conflicts while employed for Aids Healthcare Foundation. My request

      was delayed due to the fact that Jennifer Hanbury was resigning from her position. She told me her last day

      is 4/9/2019, and that Jennifer Grillo Supervisor ofHR department will handle my complaint. Jennifer

      Grillo never contacted me to discuss my needs for accommodation or any of my concerns.

  8. On 4/5/2019 My sister Melissa Compere called Jennifer Grillo stating she must fix the issues because it's

      been going on for too long.

  9. On 4/8/2019 I was terminated from AIDS Healthcare Foundation.
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 7 of 29 PageID #: 7




    C.    I believe that defendant(s)(zheck one):

                         is/are still committing these acts against me.
                 □       is/are not still committing these acts against me.

    D.    Defendant(s) discriminated against me based on my (check all that apply and
          explain):

                  □      race _
                  □      color
                  □      gender/sex
                  □      religion _
                  □      national origin
                  □      age. My year of birth is                    (Give your year of birth
                         only ifyou are asserting a claim of age discrimination.)
                         disability or perceived disability (specify disability)


     E.    The facts of my case are as follows. Attach additional pages if needed.




            (^ote: As additional supportfor thefacts ofyour claim, you may attach to this
            complaint a copy ofyour chargefiled with the Equal Employment Opportunity
            Commission, or the chargefiled with the relevant state or city human rights
            division.)
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 8 of 29 PageID #: 8

                                                                                                                     1



The facts of my case are as follows:

I began working for AIDS Healthcare Foundation on 3/6/2017.1 was doing very well and everything was going very

         well. I even became face ofthe companies website by the beginning of2018. Unfortunately for me,in 2018

        I started having bladder problems. This caused me to go to urgent care, multiple doctor visits. Emergency

        room visits, specialty doctor visits. By the end of2018 my bladder pain became severe, and it started

        causing pelvic pain, leg pain, groin pain, back pain, and more. This has also caused me restless nights. I

         was on multiple medications, that happened to be filled with my pharmacy job in order to receive treatment

         on time. The medications were not working for my condition. My supervisor was also my pharmacist, he

         was well aware of my chronic bladder condition.

After multiple treatment failures, on 1/15/20191 received a diagnosis ofInterstitial Cystitis,(exhibit A) I didn't
         really know what it meant or what it was. I requested a reduced modified work schedule that same day as

         my health was deteriorating each day I dealt with bladder pain. I was only requesting a four day work week
         instead offive, which I knew would not impose an undue hardship for the company. That day Lawrence

         Goldstein sent out an email in regards to my disability request, and told me he will let me know when they

         respond. On 1/16/2019 around 10am in the morning, my supervisor Lawrence Goldstein told me they

         denied my request, without even getting a chance to go through an interactive process to see how I am

         doing. I texted my fnend Dequan Johnson that aftemoon stating what was said by my supervisor.
         Mr.Johnson is well aware of my bladder situation and he knew I was trying to request a reduced work

         schedule to take better care of my chronic condition.(Exhibit B)



        As my health continued to deteriorate and my pain gradually became worse,I went above my manager and
         called his supervisor Louis Mourandi on 2/6/2019,to request a reduced modified work schedule again. I
         was denied again while on the phone with him. Because I was denied again I requested a transfer from my
         location to work for another location. I was being mistreated by my supervisor even before my disability

         took place. Before my disability problem,I did so well at my job in order for him not to mistreat me as his
         technician. After knowing about my disability the mistreatment became worse, because I wasn't able to

         work as hard as I once did for the company.
 Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 9 of 29 PageID #: 9




     I observed that after being denied reasonable accommodation the second time, and asking for a transfer to a

         different location from the regional supervisor, I received a bad performance review from my supervisor

         who I made the complaint about. On 2/12/2019 I received a final written warning out ofnowhere in

         regards to an incident that happened in November 2018(during which I asked for reasonable
         accommodations for my symptoms, before my diagnosis). During that incident I requested not to be forced

         to use a broken inventory system which posed a threat to my health at the time due to pelvic pain related to

         my bladder issues. All I asked was for my supervisor to fix the issue in order for me to use the inventory
         system correctly without injuring myself.

(Under OSHA law 1977.12(b)(2)I have the right to refuse a task that poses a serious injury to myselfand I am
         allowed to ask my employer to fix the issue in order to do my job correctly. ). I was walking on eggshells
         with the company after being denied accommodations twice and complaining about harassment from my
         supervisor.

I learned after my appointment with my urologist on 3/27/2019 that I would be needing physical therapy for pelvic
         dysfunction and urinary urgency to reduce my pain and help heal my bladder dysfunction . On 3/28/2019
         my supervisor was absent, but by 3/29/2019 I provided him with a prescription letter which stated my need
         for physical therapy, in hopes that would help them reconsider my accommodation request. Unfortunately
         nothing was done to help and no interactive process(including no further discussion) was done either.
         (Exhibit C)



By 4/1/20191 changed workstation to an empty workstation that was closer to Lawrence Goldstein. My previous
         workstation caused my pelvic pain to worsen. I had to keep getting up every time someone needed to use
         the fax machine,and I was unable to stretch out my leg to reduce my pain. My supervisor was upset with
         me because I changed to an empty workstation nearby his workstation. He started kicking my chair every
         time he walked passed it.

The next day 4/2/2019 that morning I switched my chair for a smaller chair in order for him to avoid kicking it. But
         that same day my food order was altered by my supervisor to a spicy dish. Spicy food should be avoided
         with anyone who has Interstitial cystitis due to irritation ofthe bladder wall. He lied in front of my peers
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 10 of 29 PageID #: 10




        and said that I told him to change my order. I never gave him permission at all to change, add, adjust, or

        even rearrange my food order. I also never had issues ordering food in the past.(Exhibit D)

    4/3/20191 called HR in need of desperate help. HR staff member Ms.Hanbury told me she will be no longer

         working for the company her last day is 4/9/2019, HR director Ms.Grillo will be in charge of my situation.

    4/5/2019 Crying to my sister Melissa Compere, during my lunch break, she calls Director ofHR requesting that

        she resolves my issue promptly due to my health declining while working for the company.

4/8/2019 I was terminated by my supervisor Lawrence Goldstein in a room alone, and HR staff member Jennifer

         Hanbury over the phone. I received a text message later that day from another supervisor from another

        location stating that I was going to be ok,and that he used to work under my supervisor so he knows that

         my situation was "unnecessarily stressful". His reference to my boss in this message is a reference to Mr.

         Goldstein.(Exhibit E)

4/9/2019 Jennifer Hanbury's last day but that day was also my first physical therapy appointment. I was unable to

         attend physical therapy on time. I was unable to afford my copays while being unemployed.

Not only were my ADA rights violated, but also my FMLA rights as well which I qualified for. I worked more than
         a year and over 1250 hours for the company who employed more than 50 employees in a 75 mile radius.

In addition, my OSHA rights were violated after receiving a written notice from the incident that happened in

         November that was stated, although the supervisor called and fixed the issue I did the work I was told to do.

From January 2019 to April 2019 I lost over 20 pounds and my blood pressure was shown dropping per each doctor
         visit. I have proof ofemail from my doctor and I, about how this situation was affecting me physically and
         mentally. I started receiving mental health treatment after being mistreated and fired by AIDS Healthcare
         Foundation.


I have proof beyond doubt what happened to me is the truth.

I did a lot for this company. A lot of hard work that I put in to help the company reach their goals and achievements.
         All I was asking for was help with my disability by receiving one extra day off as well as ending the
         harassment from my supervisor during my disability. Management at the AIDS Healthcare Foundation
         watched me suffer then let me go while being disabled.
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 11 of 29 PageID #: 11




Title I ofthe Americans with Disabilities Act of 1990 prohibits private employers, state and local govemments,

         employment agencies and labor unions from discriminating against qualified individuals with disabilities in

        job application procedures, hiring, firing, advancement,compensation,job training, and other terms,

         conditions, and privileges ofemployment. The ADA covers employers with 15 or more employees,

         including state and local govemments. It also applies to employment agencies and labor organizations. The

         ADA'S nondiscrimination standards also apply to federal sector employees under section 501 ofthe

         Rehabilitation Act, as amended, and its implementing rules.

An individual with a disability is a person who:

Has a physical or mental impairment that substantially limits one or more major life activities;

Has a record ofsuch an impairment; or

Is regarded as having such an impairment.

A qualified employee or applicant with a disability is an individual who, with or without reasonable accommodation,
         can perform the essential functions ofthe job in question. Reasonable accommodation may include, but is
         not limited to:


Making existing facilities used by employees readily accessible to and usable by persons with disabilities.
Job restructuring, modifying work schedules, reassignment to a vacant position;

Acquiring or modifying equipment or devices, adjusting or modifying examinations, training materials, or policies,
         and providing qualified readers or interpreters.

An employer is required to make a reasonable accommodation to the known disability of a qualified applicant or
         employee if it would not impose an "undue hardship" on the operation ofthe employer's business.
         Reasonable accommodations are adjustments or modifications provided by an employer to enable people
         with disabilities to enjoy equal employment opportunities. Accommodations vary depending upon the
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 12 of 29 PageID #: 12




        needs ofthe individual applicant or employee. Not all people with disabilities(or even all people with the

        same disability) will require the same accommodation. For example:

A deaf applicant may need a sign language interpreter during the job interview.

An employee with diabetes may need regularly scheduled breaks during the workday to eat properly and monitor

        blood sugar and insulin levels.

A blind employee may need someone to read information posted on a bulletin board.

An employee with cancer may need leave to have radiation or chemotherapy treatments.

An employer does not have to provide a reasonable accommodation if it imposes an "undue hardship." Undue

        hardship is defined as an action requiring significant difficulty or expense when considered in light of

        factors such as an employer's size, financial resources, and the nature,and structiu-e ofits operation.

An employer is not required to lower quality or production standards to make an accommodation; nor is an employer

        obligated to provide personal use items such as glasses or hearing aids.

An employer generally does not have to provide a reasonable accommodation unless an individual with a disability

        has asked for one. if an employer believes that a medical condition is causing a performance or conduct

        problem, it may ask the employee how to solve the problem and if the employee needs a reasonable

        accommodation. Once a reasonable accommodation is requested, the employer and the individual should

        discuss the individual's needs and identify the appropriate reasonable acconmiodation. Where more than

        one accommodation would work, the employer may choose the one that is less costly or that is easier to

        provide.
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 13 of 29 PageID #: 13
                                                                       Page 6 of7


                                                                                                                    I of3
Order Related Charges
             Procedure                                            Ordering
Order #      Code        Description                Qty Modifiers User         Auth. Prov.          Diagnosis        Status
305063135 87088.01       CULTURE-URINE              1             Lisa Dabney, Lisa Dabney,         Dysuria          Deleted
                         BACTERIAL                                   MD             MD




Other Charges
             Procedure                                                       Charge Entry    /
Charge ID Code           Description                      Qty.    Modifiers User            ( Diagnosis ^            Status
115636028 99213          OFFICE VISIT,EST.LEVL III (99213) 1                 Lisa Dabney, MD Interstitial       Filed
                                                                                             cystitis (chronic)
                                                                                               without
                                                                                               hematuria;
                                                                                              Dysuria; Other
                                                                                              specified
                                                                                              noninflannmatory
                                                                                               disorders of
                                                                                             vagina
115636035 G8484          FLU IMMUNIZE NO                   1                 Lisa Dabney, MD Interstitial       Deleted
                         ORDER/ADMIN                                                         cystitis (chronic)
                                                                                               without
                                                                                               hematuria
 115636036 G8427         DOC MEDS VERIFIED W/PT OR         1                 Lisa Dabney, MD Interstitial       Filed
                         RE                                                                  cystitis (chronic)
                                                                                               without
                                                                                               hematuria
 115636037 1036F         CURRENT TOBACCO NON-USER          1                 Lisa Dabney, MD Interstitial            Filed
                         CAD CAP COPD PV DM                                                    cystitis (chronic)
                                                                                               without
                                                                                               hematuria
 115636038 G9903         PT SCRN TBCO ID AS NON USER 1                       Lisa Dabney, MD Interstitial       Filed
                                                                                             cystitis (chronic)
                                                                                               without
                                                                                               hematuria




^ Level of Service

 Level of Service
 OFFICE VISIT.EST.LEVL III (99213)[99213]



 Communication Routing History
 Recipient                      Method                         Sent by                      Date Sent
 Samuella Compere               Mail                           Nicollette Monzidelis, NP    1/17/2019
   932 MADISON ST                                                Letter from Lisa Dabney, MD created on 1/17/2019
   APT A3
    BROOKLYN NY 11221
    Phone: 347-300-4108




                              Printed by COMPERE,SAMUELLA [COMPESOl]at 8/13/2019 12:53:37 PM
  Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 14 of 29 PageID #: 14
                                                                         Page 7 of7



   Encounter Status

   Electronically signed by Lisa Dabney, MD on 1/15/19 at 14:24



   All Flowsheet Templates (all recorded)
   None




   Letters

                                                 Status
   Lisa Dabney on 1/17/2019                      Sent




Episodes
"None **




   Diagnoses
   Visit Diagnosis Changes
   234608 marked as Primary Diagnosis by DABNEY, LISA (DABNEL01), Tue Jan 15, 2019 2:21 PM
   Added 234608 by DABNEY, LISA (DABNEL01), Tue Jan 15, 2019 2:21 PM
   Added 788.1.ICD-9-CM by DABNEY, LISA (DABNEL01), Tue Jan 15, 2019 2:21 PM
   Added 201766 by DABNEY, LISA (DABNEL01), Tue Jan 15, 2019 2:21 PM



   Diagnoses
   Visit Diagnosis Changes
   234608 marked as Primary Diagnosis by DABNEY, LISA (DABNEL01), Tue Jan 15, 2019 2:21 PM
   Added 234608 by DABNEY, LISA (DABNEL01), Tue Jan 15, 2019 2:21 PM
   Added 788.1.ICD-9-CM by DABNEY, LISA (DABNEL01), Tue Jan 15, 2019 2:21 PM
   Added 201766 by DABNEY, LISA (DABNEL01), Tue Jan 15, 2019 2:21 PM



    D Encounter-Level Documents:

   There are no encounter-level documents.




    D Order-Level Documents:

   There are no order-level documents.




                              Printed by COMPERE,SAMUELLA [COMPESOl]at 8/13/2019 12:53:37 PM
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 15 of 29 PageID #: 15




                                  Mount Sinai                      Lisa Dabney, MD
                                                                  200 W 57th Street,
                                       West
                                                                      Suite 1001
                                                                 New York, NY 10019
                               Urogynecology & Pelvic
                               Reconstructive Surgery
                                                                   P: 212-523-7570
                                   Department of
                                                                   F: 212-523-5737
                              Obstetrics & Gynecology




         Samuella Compere
         932 Madison St
         Apt A3
          Brooklyn NY 11221

          Medical Record Number: A309133

          January 17, 2019



          Dear Ms. Samuella Compere,

          I am happy to inform you that the results of the following recent tests were
          normal:

          URINE CULTURE



          If you have any questions concerning these results, please call my office.


          Sincerely,




          Lisa Dabney, MD
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 16 of 29 PageID #: 16




                     'm
                     or                                      some

                                                             a dash




                    You were right !! Smh they
                    denied me my day off and said
                    they need me and they can't do
                    that right now smh lot




                                         I'm soo hurt smh
        Case 1:19-cv-04878-BMC-LB Document 1 Filed
 8/19/2019
                                                IMG 08/20/19
                                                    3599.PNG Page 17 of 29 PageID #: 17



                                                                                    c;.wV.\ C \ot 2

                                    VOID
               A «r n*«»»epw*a#w»




             L_i                               VOID




      VOID VOID
                    VOID                      VOID




https://mail.google.com/mail/u/0/#inbox/FMfcgxwDqnhfFkxcjhMqKNIrhTSJkXvX?projector=1&messagePartld=0.1   1/1
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 18 of 29 PageID #: 18




                                   MOUNT SINAI MEDICAL CENTER
                                           Broowyn       UroiOBy
                                        >00CMSmoflPlIM       ITIPI Ft
                                             BrooMyn,NY 11201
                                                 fl3CI>21(Ml70
                                       •    Her,200447«PI: lOVtWiSOl


                                                                        Date:307/2019
                     Potlont:    COMPERE,SAMUELLA                       DOB:SO1/190S
                     AcMrsBf:    932 MADISON ST.APT A3
                                 BROOKLYN. NY 11221                     Sox:F



                     REFERRAL TO PHYSICAL THERAPY
                    Primary Dxt Urinary urgency(R39,1S^
                    Comment:




                    ProocrtMn
                    Signitura;

                           THIS PRESCfUPnON VUIU BE FILLED OENEAtCALLY
                         UNLESS PRE8CRIBER WRITES'd a v/ IN TMg BOX BELOW.




                                           D555r5»7*wm«t
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 19 of 29 PageID #: 19
                                                                                                                                   \


                                                                             f


                        U           HCC tf,                       c      d agWif                 a     hof Ci/e(^:               ioe

           i~                   oQQr.g                                  CAjf osQa.ii^ qef Prcr-
               Q}^ ^u^nJ oMec: A\J^r                                          Ca^c^^.U . (!                 S   Q
                          ^       '           /T)urcleUV^
                                              // /wicueu^          .                        ('          /
         n€u/'            (ypr,^              /u       f/uxs      doo^            Cxjr.r/^^            N.o u/ n
         fLj[^cJ^                         ;a \-<^0             jA«g [)rnijqL.l'                  ff
                         ajr-='r^ Orrlr^^                                                    (J\'rnS ^ J
           n           yv\gtn   j-t -Qv^-^tJ                I n^/.7                  <i''l Ia          £a.
                  ^                                      Sm^Qi,
                                                         J/ Lt^ tm fnQ
                                                                     l(J                     -IT-l^
                                                                                                q. nn^ m         f.

         {lniA//1 //-g                     SLr.j^p£ (^,ip'c.^A
                                                          -if irr ^ t< (I
                                                                       \rv q Ij afcfl ^rthk.
                                                                                      i 1 I I I'^!\'K (

             Sds/—                                          -l-L? LarrsJ 2q ki£ C<3 n fJ/rii<
                                                                    r   'I     , / 11 . i
         1/Xt ^        Order *                     ±         0( j/^'rt^arf^c mirLt=ii^ a.nri
                                            \nO<J i                                  .//a .                      Sio^y'.'; ki
     |V)^                             nA ... s'^ri'^p C^leSo4(Uc{                                               u                       .c




                        ii  fr            C<>^a > f' A          0,(nrios-/ A-ti                  Af?^r
         ^OQ      A, ,l iC'^j\ fkj 0c Qyvi^^ - 1 (^n-j' ml.                                 JL£.
                  K-       rnn m                (A/Li^r^P              dCC^ %la^ (X/gf? l^rciLLtPi
                         nr>A .                    Tef\r.Lec:| fer                               ^/7='<;.^
                                -./7 rv\^                        UJgi-l- '^':) -fi^c/ dan . (^r/^

          L r7 r
            Or                                  I r\         7^ yyviVi!^
                                                                       '
                                                                       V , ■■■•..■4^<-,——   .offer-
                                                                                             1 1 '>n         I f fit      ^ uLi
                                                                                                                       .1. jit   >*>.«—>»■


         JL C/^QS                     dijA.                      pyP Car/i iiry ^ l-lp                             Jfj
                       Aff,g        /• Ai:>            L   c.     oxm^ .'^ I                                           C/arrC/
         K               us.                                                                  (xJnnlri ^22 anol/f r
         n/ii^          Anr-      rviA'                                  ^       no                r §dL^^Ajj/
         hu ^ in'\l^a r                                  Skrt^i^O '■ lacn.
    II
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 20 of 29 PageID #: 20



                             \-o        Yy:c
                n            n                  .      -   ,   r  I h
        l<                                     ^xja<: C^n '^ar.Ue'^ InPCoxJ'^f^
                           e.Upn      Ulsf.     \aC.O     9 h k.e J4^J- (^r me
                                         QrAej^            '/J-, Cgrr<j...Lfds //I
        J-Q     ^nicf                T u^Tole ,-ty ofo(.AJ n ^Q.C..^J^DCJ.fA       c


        /s      (a          iau-      In //    iM£

       i^n -l - X            /r/ K ■Wl,.JL e.hA.tirn'^^r'r?^ MP ,A.:^o_aA
       nh      ec          jDC flSi. P J^ rlrlh'f' Ur/^A^
        z.     n.




        pP.iPr ci(<k )                         ^ por dfJ Lf                    gni^
                     1^(7 Orvler .

         /^                      (A/a^         An rs,Sc/(f UJ{il\ mU order
       i        9irC^uli                      Co n Qrn n-lpq ^
          1 y^p r-p              n     On! ACery-f^n                l^ apj- uJna j—
         L           C^CnCK^i^j U/c\n-jec/j (\nci.—i= re.C€ Ujec^
                    cm
        I (Prxjlrlu^y pevey {Inac^l-J'                                n rfl^r.^

         L lna,^p A. /a/ a£- n ((e^/CS -fo (hnri—j ^oac-
              n ^I 'luy/^c/ j T' '^i/'r.L -In t^LoJ-                 ^ rvi—lA^ri Xg -r
         /l;o / nnr p Jid Le                                //'f   akoijl -fi-^—
        b^r^ij^ L nfiJfi' f- a (jM^y f(T,er/        ia2 Wrilc
        6L     ^ /7r aJcI X/b L, I_ ordp.rI
                ja                           j V
                                               /ll^>.^5-/-raialTy—
                                                     . ,. Tu
        j£      rifd J2.
                         d    Mr. /<• c/^^a-T  ^

        Tker^ 6^fre                                                 -lanO , 1a ru ndd
             IK^liooOsJ       ifAi-             /^sSk/-
         Case 1:19-cv-04878-BMC-LB Document 1 Filed
 8/19/2019                                          08/20/19 Page 21 of 29 PageID #: 21
                                                 IMG_4334.jpg




      <®
                                           Fran AHF supervisor >


                                     got to you?




             Frank




             Sorry.




             I retired under the regime you
             worked under

           I'm sure it was unnecessarily
           stressful. All will be well for you




             No worries. Your boss was my
             boss at one time


https://mail.google.com/mall/u/0/#inbox?projector=1
 Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 22 of 29 PageID #: 22




IV.   Exhaustion of Federal Administrative Remedies
      A       It is my best recollection that I filed a charge with the Equal Einployment
               Opportunity Commission or my Equal Employment Opportunity counselor
               regarding the defendant's alleged discriminatory conduct on (date)
                                           0^^. ZOM

      B.         The Equal Employment Opportunity Commission(check one):
                       □        has not issued a Notice of Right to Sue letter.
                       ^ issued a Notice of Right to Sue letter, whichIreceived on (date)
                                         Moi>/ P , ?ol^
                                (Note: Attach a copy ofthe Notice ofRight to Sue letter from the
                                Equal Employment Opportunity Commission to this complaint.)
       C.        Only litigants alleging age discrimination must answer this question.
                 Since filing my charge of age discrimination with the Equal Emplojmient
                 Opportunity Commission regarding the defendant's alleged discrimmatory
                 conduct (check one)'.

                        □        60 days or naore have elapsed.
                        □        less than 60 days have elapsed.

       Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to
      .^ojdMf.-Jto^otjaakedegal.atguments. Jncludean-y basisiMxlaia^-that^.w^
        alleged are continuing at the present time. Include the amounts of any actual toages
        claimed for the acts alleged and the basis for these amounts. Include any pumtive or
        exemplary damages claimed, the amounts, and the reasons you claim you are entitled
          actual or punitive money damages.


                                                                                  ,iA/oryyV^
                     in VVnn^    m I              |                  —       -            rff  .




            kx
  Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 23 of 29 PageID #: 23




VI.   Certification and Closing

      Under Federal Rule of Civil Procedure 11,by signing below,I certify to the best of my
      knowledge,information, and beliefthat this complaint:(1)is not being presented for an
      improper purpose,such as to harass,cause unnecessary delay,or needlessly mcre^e the
      cost oflitigation;(2)is supported by existing law or by a nonfnvolous argument for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or,if specifically so identified, will likely have e'^'dentiaiy suppo
      after a reasonable opportunity for further investigation or discovery; and(4)t e
      complaint otherwise complies with the requirements of Rule 11.
      A.      For Parties Without an Attorney
              I agree to provide the Clerk's Office with any changes to my address where case-
              related papers may be served. I understand that my failure to keep a current
              address on file with the Clerk's Office may result in the dismissal of my case.
              Date ofsigning:Q2^__2ll_
              Signature ofPlaintiff            ,                          /,
              Printed Name ofPlaintiff
Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 24 of 29 PageID #: 24
                  U.S.EQUAL EMPLOYMENT OPFORTUNITY COMMISSION
                                         New York District Office
                                                                                      33 Whitehall Street, 5^ Floor
                                                                                      New York,NY 10004-2112
                                                                           For General Information:(800)669-4000
                                                                                              TTY:(800)-669-6820
                                                                                    District Office:(212)336-3620
                                                                                     General FAX:(212)336-3625

 Samuella Compere —                                   -                       —                 -
 932 Madison St., Apt A3
 Brooklyn, NY 11221

 Re:      EEOC Charge No.480-2019-02734
          Compere v. AIDS HEALTHCARE FOUNDATION

 Dear Ms. Compere,

 The Equal Employment Opportunity Commission (hereinafter referred to as the "Commission")has
 reviewedthe above-referehced"charge"iJSCdfdifig't5^ufljharge pridritiMtioh^roceduresrThiEise
 procedures, which are based on a reallocation ofthe Commission's staffresources, apply to all open
 charges in our inventory and call for us to focus our limited resources on those cases that are most likely
 to result in findings of violations ofthe laws we enforce.

 In accordance with these procedures, we have examined your charge based upon the information and
 evidence you submitted. You allege you were discriminated against based on your disability, in violation
-oftheAmericans-with©isabilities-Act-(ADAVas-amended;
 Based upon the Comxmssion's analysis, it is unable to conclude that the information establishes a
 violation ofFederal law on the part ofRespondent. This does not certify that Respondent is in
 compliance with the statutes. No finding is made as to any other issue that might be construed as having
 been raised by this charge.

 The Commission's processing ofthis charge has been concluded. Included with this letter is your Notice
 of Dismissal and Right to Sue. Following this dismissal, you may only pursue this matter by filing suit
 against the Respondent named in the charge within 90 days of receipt of said notice. Otherwise, your
 right to sue will be lost.


 Sincerely,


                         for                                       05/22/19
 Kevin J. Berry                                                    Date
 District Director


 Enc.
         Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 25 of 29 PageID #: 25
 EEOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 Dismissal and Notice of Rights
To: Samuella Compere                                                                 From: New York District Office
        932 Madison St                                                                         33 Whitehall Street
        Apt A3                                                                                 5th Floor
        Brooklyn, NY 11221                                                                     New York, NY 10004


      □                     On behalf of person(s} aggrieved whose identity is
                            CONFIDENTIAL (29 CFR S1601J(a))
EEOC Charge No. \                              EEOC Representative                                                          Telephone No,
                                               Debra L. Richards,
 480-2019-02734 .                              Investigator                                                                 (212) 336-3768
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

      □ The facts alleged in the charge fall to state a claim under any of the statutes enforced by the EEOC.
      I — I—r- Your,allegations dicfeqot^^            disability as defined..by-theAmericans-With DIsabllitles-^Act.----——
      □ The Respondent employs less than the required number of employees or Is not otherwise covered by the statutes.
      □ Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

      IS The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statates.~Ncrfiriding"isrmade"as"to anyother issues'that might"be~cronstraed"as"havlng"beenTaisedbythis"charge.
      □ The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.
      □ Other (briefly state)

                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

 n^uai PayAcf1[EPA)T"EPA^t^mus^t'belflle^^ iiTfederal'or'state^cour^                                        (3 years fofwiflful vio^latibhs)"oflhe   "
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears (3 vears)
before you file suit may not be collectible.

                                                                    On behalf of the Commission


                                                                              ^•                                            05/22/2018

Enclosures(s)                                                       Kevin J. Berry,                                               (Date Mailed)
                                                                   District Director
cc:




           AIDS HEALTHCARE FOUNDATION
           161-21 JAMAICA AVE
           7TH FLR
           Queens, NY 11432
      Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 26 of 29 PageID #: 26
NOTICE OF MGHTS UNDER THE ADA AMENDMENTS ACT OF 2008(ADAAA): The ADA was
fended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
  e covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
^bstantially limits one or more major life activities (actual disability);(2) a record of a substantially limiting
impairm^t, or(3)being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we regnmniftnd that                share this
inforination with vour attorifey and sttjggest that"he" or she"considt~tfae~amended remdations ayH
appendix^          and        other          ADA         related         publications.        available         at
 http;//www.eeoc.gov/laws/tvpes/disabilitv regulations.cfm.

'Actual" disability or a "record of" a disability (note: if you are pursuing a failure to accommodate glaitn
you must meet the standards for either "actual" or "record of a disability):

 ^ The limitations from the impairment no longer have to be severe or significant for the impairment to
     be considered substantially limiting.
 ^ In addition to activities such as performing nianu^ tasks, waikmg. seeing, hearing., gpt^?<kit7g, Vft^thing,
  ^'"leafitingrfiuiikmg, concehlrStmg, feadmgj bending, and commiinicatihg (more extopr^~at 29 C.F.R. §
     1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
     functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
     genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
     hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
     within a body system.
  >• Only one major life activity need be substantially limited.                                    ~                ~
 ^ With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
     measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
     considered in determinmg ifthe impairment substantially limits a major life activity.
 ^ An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
     cancer)is a disability ifit would be substantially limiting when active.
 ^ An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
     months.


"Regarded as" coverage:
  ^ An individual can meet the definition of disability if an employment action was taken because of an
     actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
     tennination, exclusion for failme to meet a qualification standard, harassment, or denial of anv other term.:
     condition, or privileg^of employment)"                                                               ,—
 ^ "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
     limiting, or that the employer perceives the impairment to be substantially limiting.
 ^ The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
     BOTH transitory(lasting or expected to last six months or less)AND minor.
 ^ A person is not able to bring a failure to accommodate claim ifthe individual is covered only under the ^
     "regarded as" definition of"disability."

Note: Although the amended ADA states that the definition of disability **shatt be construed broadly" and
"should not demand extensive analysis,"some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or whatfacts indicate the challenged employment action
Was because ofthe impairment. Beyond the initialpleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/tvoes/disabilitv regulations.cfm.
          Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 27 of 29 PageID #: 27
EEOC Form 5(ll/09)


                           Charge of Discrimination                                                             Charge Presented To:                  Agency(ies)Charge No(s):
                 This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                      Statement and other information before completing this form.
                                                                                                                    1 1 FEPA
                                                                                                                    fx] EEOC                               480-2019-02734

                                                              New York State Division OfHuman Rights                                                                  and EEOC
                                                                                 state orlocalAgency,ifany
Name (indicate Mr., Ms., Mrs.)                                                                                                     Home Phone                       Year of Birth

Samuella Compere                                                                                                              (347)300-4108
street Address                                                                           City,State and ZIP Code
932 Madison St,Apt A3, BROOKLYN,NY 11221

Named is the Employer, Labor Organization,Employment Agency, Apprenticeship Committee,or State or Local Government Agency That I Believe Discriminated
Against Me or Others. {Ifmore than two,list underPARTICULARS below)
Name                                                                                                                       No.Employees, Members                 Phone No.

AIDS HEALTHCARE FOUNDATION                                                                                                                                  (323)860-5200
street Address                                                                           City, State and ZIP Code

161-21JAMAICAAVE,7THFLR, QUEENS, NY 11432

Name                                                                                                                       No.Employees, Members                 Phone No.




Street Address                                                                           City,State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                              DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                           Earliest                       Latest


 □ RACE □ COLOR □ SEX                                               □         RELIGION
                                                                                       □               NATIONAL ORIGIN                04-08-2019                   04-08-2019

  □ RETALIATION □ AGE                                            DISABIUTY
                                                                                      □          GENETIC INFORMATION



       □ OTHER (Specify)                                                                                                                  □           CONTINUING ACTION


THE PARTICULARS ARE (ifadditionaipaper is needed, attach extra sheet(s)):
 Ihave a disabilily andbecause of thatIwas subjected to retaliation and discriminated against

 Ibegan working for Respondent on March 6,2017 as a i>harma(7 Technician.Iwas terminated from my position on April 8,2019
 and toldit was for poor performance. Ibelieve the reason was becauseIrequested a reasonable accommodation.
  Specifically, onJanuary 15,2019,1asked my supervisor, Lawrence Goldstein about an accommodation and he stated he would
  speak with his supervisor, Louis Mourandi. The next day my request was denied.
 Icalled Louis Mourandi onFebruary 6,2019, to request accommodation again and to help with my unreasonable supervisor.Iwas
 denied during the conversation.But he mentioned getting a transfer to another location, which couldhelp my situation withmy
 supervisor. OnFebruary 7,2019,1worked overtime after just being denied reasonable accommodation the day before. Then on
 February 12,2019,1received the final warning about the issue that happenedinNovember.
  InNovember/2018, during the issueIdeniedusing the new inventory system that had a malfunction because the extra
Iwant this charge filed with both the EEOC and the State or local Agency, if any. 1 will               NOTARY - When necessary for State andLocalAgentyRequirements
advise the agencies if 1 change my address or phone number andI will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                      I swear or afTirm thatIhave read the above charge and that it is true to the
Ideclare imder penalty of perjury that the above is true and correct.                                  best of my knowledge, information and belief.
                                                                                                       SIGNATURE OF COMPUINANT




                                                                                                       SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
       Digitally signed by Samuella Compere on 05-10-2019 10:53 AM EOT                                 (month, day,year)
         Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 28 of 29 PageID #: 28
EEOC Form 5(U/09)


                          Charge of Discrimination                                                         Charge Presented To:              Agency(ies)Charge No(s):
               This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                     Statement and other information before completing this form.
                                                                                                              1 1 FEPA
                                                                                                             |Y| EEOC                              480-2019-02734
                                                            New York State Division OfHuman Rights                                                              and eeoc
                                                                               state orlocalAgency,ifany
 unnecessaiy steps would cause me more pain.Another technician was present,butshe was notasked to take on thattask.During
 the explanation ofmy final notice,my supervisor insisted thatI should have used'normal work arounds',butthe inventoiy
 system wasf^ly new in November,and the issue was new as well,first time.I refused because of my pain and lack of
 understanding ofthe new system. My supervisor called and resolved the issue. March 27,20191 was absentfor specialist
 appointment. March 29,2019,1 gave my supervisor copy ofphysicaltherapy prescription referral firom my doctor.On numerous
 occasions because ofnumerous doctor visits I gave my supervisor doctor notes.There were times he even denied my excused
 absent notes,but I gave It to him anyways.

 I provided medical documentation for my accommodation butthere was never any interactive process.

 while employed with Respondent I was always given good evaluation and things changed after 1 requested a reasonable
 accommodation.

 Based on the above,I believe my rights have been violated under the Americans with Disabilities Act(ADA),as amended.




I want this charge filed with both the EEOC and the State or local Agency,if any. I will         NOTARY - When necessaiyforStateandLocalAgencyRequirements
advise the agencies if 1 change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                 I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of perjuiy that the above is true and correct.                           best of my knowledge,information and belief.
                                                                                                 SIGNATURE OF COMPLAINANT




                                                                                                 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
      Digitally signed by Samuella Compere on 05-10-201910:53 AM EDT                             (month,day,year)
     Case 1:19-cv-04878-BMC-LB Document 1 Filed 08/20/19 Page 29 of 29 PageID #: 29
CP Enclosure with EgOC Form 5,(11/09)

Privagt Act Statement: Under the Privacy Act of 1974,Pub. Law 93-579, authority to request personal data
and its uses are:

1.      Form Number/Title/Date. EEOC Form 5, Charge of Discrimination (11/09).
2.      Authority. 42 u.s.c. 2000e-5(b),29 u.s.c. 211,29 u.s.c. 626,42 u.s.c. 12117,42 u.s.c. 20ooff-6.

3. PrincipalPurposes. The purposes of a charge, taken on this form or otherwise reduced to writing
(whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination
statutes(EEOC statutes), to preserve private suit rights under the EEOC statutes,to invoke the EEOC's
jurisdiction and, where dual-filing or referral arrangements exist, to begin state or local proceedings.
4. Routine Uses. This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes(and as applicable, other federal,state or local laws). Information given will be used
by staff to guide its mediation and investigation efforts and, as applicable, to determine,conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy ofthis charge
will ordinarily be sent to the respondent organization against which the charge is made.

5. Whether Disclosure is Mandatory;Effect of Not Giving Information. Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of. Without a written charge,EEOC will ordinarily not act on the complaint. Charges under Title VII, the
ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEA should ordinarily
be signed. Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge.

                                        Notice of Rightto Request Substantial Weight Review

Charges filed at a state or local Fair Employment Practices Agency(FEPA)that dual-files charges with
EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by
a FEPA under worksharing agreements. You will be told which agency will handle your charge. When the
FEPA is the first to handle the charge,it will notify you of its final resolution ofthe matter. Then,if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do
so within 15 davs of your receipt of its findings. Otherwise, we will ordinarily adopt the FEPA's finding
and close our file on the charge.

                                              Notice of Non-Retaiiatton Requirements

Please notify EEOC or the state or local agency where you filed your charge ifretaliation is taken against
you or others who oppose discrimination or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704(a) ofTitle VII, Section 4(d) ofthe ADEA,Section 503(a) ofthe ADA and Section
207(f) of GINA,it is unlawful for an employerto discriminate against present or former employees orjob
applicants,for an employmentagencyto discriminate against anyone,or for a union to discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge,testified, assisted,or participated in any manner in
an investigation, proceeding, or hearing under the laws.The Equal Pay Act has similar provisions and
Section 503(b) ofthe ADA prohibits coercion,intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the
Act.
